Motion to Correct Denied as Moot, Opinion of October 30, 2007, Vacated
and Dismissed and Substitute Memorandum Opinion filed January 24, 2008








 
Motion
to Correct Denied as Moot, Opinion of October 30, 2007, Vacated, Dismissed and,
Substitute Memorandum Opinion filed January 24, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00703-CV
____________
 
DESIGN ELECTRIC, Appellant
 
V.
 
CADENCE MCSHANE CORPORATION, Appellee
 

 
On Appeal from the
281st District Court
Harris County, Texas
Trial Court Cause No.
2004-18475
 

 
S U B S T I T U T E   M E M O R A N D U M   O P I N
I O N
 
This is an
appeal from a judgment signed May 15, 2006.  On October 30, 2007, this
court issued an opinion, affirming in part and reversing and remanding in
part.  On November 8, 2007, appellant filed a motion to correct the
opinion, which we construe to be a motion for rehearing, extending our plenary
power.  On January 11, 2008, the parties filed a joint motion to dismiss
the appeal because the parties have settled the case.  We deny the motion
to correct as moot, grant the motion to dismiss, vacate our opinion of October
30, 2007, and issue this substitute opinion.  See Tex. R. App. P. 42.1. 
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Substitute Memorandum Opinion
filed January 24, 2008.
Panel consists of Justices Yates, Seymore, and
Edelman.*
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







*  Senior Justice Richard H. Edelman sitting by
assignment.